In the

United States Court of Appeals
              For the Seventh Circuit

No. 12-2563

Q IU Y UN C HEN,
                                                    Petitioner,
                              v.

E RIC H. H OLDER, JR., Attorney General
of the United States,
                                                   Respondent.


                   Petition to Review Order of
               the Board of Immigration Appeals.
                        No. A097-979-909.


       A RGUED M ARCH 5, 2013—D ECIDED M AY 9, 2013




  Before P OSNER, K ANNE, and W ILLIAMS, Circuit Judges.
   P OSNER, Circuit Judge. The petitioner, a Chinese citizen,
is the mother of two children (both boys) born to her
in the United States. She seeks asylum on the ground
that she is likely to be forcibly sterilized if she returns
to China. Like most seekers of asylum on that ground
she is from Fujian Province and will be returned there
if denied asylum. The immigration judge, seconded by
the Board of Immigration Appeals, denied her applica-
2                                              No. 12-2563

tion on the ground that she has no well-founded fear
of sterilization. The immigration judge also found that
she could relocate to a part of China in which the one-
child policy is not enforced as enthusiastically as it
appears to be in Fujian, but the Board ignored that issue.
   She had entered the United States in 1997 and applied
for asylum in 2007, but despite the lapse of time her
application was timely. Unlike a motion to reopen a
removal proceeding following a final order of removal, an
asylum application is still timely after the one-year dead-
line has passed if the applicant demonstrates “changed
circumstances which materially affect the applicant’s
eligibility for asylum,” 8 U.S.C. § 1158(a)(2)(D), even if
they aren’t changed circumstances in “the country of
feared persecution.” They can be the consequence of
“activities the applicant becomes involved in outside
[that] country.” 8 C.F.R. § 1208.4(a)(4)(i)(B); see Chen v.
Gonzales, 498 F.3d 758, 759-60 (7th Cir. 2007). The “activ-
ity” in this case was the birth of the petitioner’s
second child, and it has changed her circumstances
by exposing her to a risk of involuntary sterilization
if she is removed from the United States.
  She testified at the hearing before the immigration
judge that shortly after the birth of this child the
local authorities in the Chinese village from which she
comes—who may have learned of the birth from her
parents’ having, as is customary, thrown a party to cele-
brate it—ordered her (via a letter to her father) to
report within five days for sterilization; and that when
she didn’t report, the authorities revoked her village
No. 12-2563                                             3

registration. Not being registered, she would if she re-
turned to China be denied various government benefits,
such as health care, and she might also face obstacles
to employment. See U.S. Department of State, Bureau of
Democracy, Human Rights and Labor, Country Reports on
Human Rights Practices for 2011: China 37 (2012) (herein-
after cited as Country Report: China); Congressional-Exe-
cutive Commission on China, “China’s Household Regis-
tration (Hukou) System: Discrimination and Reform,”
109th Cong., 1st Sess. 11-12, 23 (Sept. 2, 2005). She
further testified that the fact that her children, having
been born in the United States, were U.S. citizens would
not spare her from having to be sterilized for having
violated China’s one-child policy, since she and her
husband are not U.S. citizens.
  Although the Justice Department argues that forcible
sterilization is against Chinese law, it’s not clear
that there is such a law. See Country Report: China 50-
51; Immigration and Refugee Board of Canada,
“China: Family Planning Laws, Enforcement and Ex-
ceptions in the Provinces of Guangdong and
Fujian,” Oct. 1, 2012, www.unhcr.org/refworld/country,,
IRBC,,CHN,,50a9fb482,0.html (visited May 6, 2013). And
if there is such a law, it seems that the authorities in
Fujian either don’t know or don’t care about it or “resort
to extra-legal means of enforcement [of the one-child
policy, which remains national policy] in order to
avoid being penalized themselves for not meeting
birth planning goals.” Edwin A. Winckler, “Chinese
Reproductive Policy at the Turn of the Millennium:
Dynamic Stability,” 28 Population & Development Rev. 379,
4                                              No. 12-2563

397 (2002). “[I]ntense pressure to meet birth limitation
targets set by government regulations [have] resulted in
instances of local family-planning officials using physical
coercion to meet government goals . . . . In the case of
families that already had two children, one parent was
often pressured to undergo sterilization.” Country Report:
China 51. In short, “the use of coercive measures in the
enforcement of population planning policies remains
commonplace.” Congressional-Executive Commission on
China, Annual Report 153 (2009).
  Article 18 of the Population and Family Planning Regu-
lation of Fujian Province provides that “those who have
become pregnant in violation of this Regulation [which
includes the one-child policy] should take remedial
measure in time.” www.unhcr.org/refworld/country,,,
LEGISLATION,CHN,,4242b7394,0.html (visited May 6,
2013). The term “remedial measure in time” is a euphe-
mism for abortion. Congressional-Executive Commission
on China, Annual Report 153 (2009). Recent instances of
forced abortion in Fujian have been documented. See
Edward Wong, “Reports of Forced Abortions Fuel Push
to End Chinese Law,” N.Y. Times, July 23, 2012, p. A1;
Congressional-Executive Commission on China, Annual
Report 92 (2012) and Annual Report 112 (2011). It would
be no surprise if a woman who avoided the threat of
forced abortion by having a second child in the United
States would if she returned to China be subject to com-
pulsory sterilization. For evidence, besides that sub-
mitted by the petitioner, that forced sterilization is con-
tinuing in Fujian, see, e.g., Country Report: China 50-51;
Congressional-Executive Commission on China, Annual
No. 12-2563                                               5

Report 90-91 (2012), Annual Report 111 (2011), Annual
Report 119 (2010), and Annual Report 154-56 (2009); Immi-
gration and Refugee Board of Canada, supra, §§ 3.3, 4;
“Woman Flees Forced Sterilization,” Radio Free Asia,
Jan. 12, 2012, www.rfa.org/english/news/china/child-
01122012145358.html; “Apology for Forced Steriliza-
tion,” Shenzhen Daily News, Nov. 2, 2011, www.
szdaily.com/content/2011-11/02/content_6196079.htm
(both websites were visited on May 6, 2013). We note
with disapproval that the Board without explana-
tion systematically ignores the annual reports of the
Congressional-Executive Commission on China, several
of which we have cited, even though they are pertinent
official publications of the federal government. Ni v.
Holder, No. 12-2242, 2013 WL 1776501, *5-6 (7th Cir.
Apr. 26, 2013).
  We complained in Zheng v. Holder, 666 F.3d 1064, 1068
(7th Cir. 2012), about the Board’s insouciant attitude
toward evidence of forced sterilization in Fujian, an
attitude illustrated by the Board’s opinion in this case.
It relies heavily on a report by the State Department
for the proposition that “physical coercion to achieve
compliance with population control goals is uncommon”
and indeed that no evidence had been found “of forced
abortions or sterilization in Fujian in the prior 10 years.”
That’s not what the report says. It says that “according to
the Fujian Province Birth Planning Committee (FPBPC),
there have been no cases of forced abortion or steriliza-
tion in Fujian in the last 10 years,” U.S. Department of
State, Bureau of Democracy, Human Rights and Labor,
Office of Country Reports and Asylum Affairs, China:
Profile of Asylum Claims and Country Conditions 26
6                                                  No. 12-2563

(May 2007) (emphasis added). Since forced sterilization
is against China’s publicly declared policy (though, as
we noted, maybe not against Chinese law), one hardly
expects local officials to be confessing publicly to
engaging in the practice, though we’ll note such a con-
fessional statement shortly. The report’s next sen-
tence—ignored by the Board—is that “it is impossible to
confirm this claim [the claim of the Fujian Provincial
Birth Planning Committee that there have been no
forced abortions or sterilizations in Fujian for the last
ten years], and, in 2006, reportedly, there were forced
sterilizations in Fujian.” (The Justice Department’s brief
in this court is even more egregiously selective in its
quotations from the May 2007 report, illustrating the
frequently obstinate manner in which the Department
defends the Board’s rulings in asylum cases, see, e.g.,
Smykiene v. Holder, 707 F.3d 785, 790 (7th Cir. 2013); Lam v.
Holder, 698 F.3d 529, 534-36 (7th Cir. 2012); Pasha v. Gonza-
les, 433 F.3d 530, 537 (7th Cir. 2005), as by repeatedly
flouting the Chenery doctrine; see the following cases
cited in Smykiene: Sarhan v. Holder, 658 F.3d 649, 661 (7th
Cir. 2011); Atunnise v. Mukasey, 523 F.3d 830, 838 (7th Cir.
2008); Comollari v. Ashcroft, 378 F.3d 694, 696 (7th Cir. 2004);
Carpio v. Holder, 592 F.3d 1091, 1096 (10th Cir. 2010).)
  The State Department’s 2007 report distinguishes (at
p. 26) “coercion through public and other pressure” to
undergo sterilization from coercion through “physical
force.” The Board has latched on to the distinction, ig-
noring the fact that the use of physical force is only one
method of coercion, of persecution. Stanojkova v. Holder,
645 F.3d 943, 948 (7th Cir. 2011). The petitioner argues
No. 12-2563                                               7

without contradiction that unless she underwent steriliza-
tion upon returning to China she wouldn’t be allowed
to register her children, young children whom she would
be bringing with her rather than leaving in the United
States. Denial of registration could be severe punishment:
Chinese “parents must register their children in compli-
ance with the national household registration system
within one month of birth. Children not registered cannot
access public services.” Country Report: China 56; see also
Shi Chen v. Holder, 604 F.3d 324, 328 (7th Cir. 2010); Chen
Shi Hai v. Minister for Immigration & Multicultural Affairs,
[2000] HCA 19 (Australia: High Court, Apr. 13, 2000),
www.unhcr.org/refworld/docid/3ae6b6df4.html (visited
May 6, 2013); Congressional-Executive Commission on
China, Annual Report 96-97 (2012); Immigration and
Refugee Board of Canada, “China: Treatment of ‘Illegal,’
or ‘Black,’ Children Born Outside the One-Child Family
Planning Policy” June 26, 2007, www.unhcr.org/
refworld/docid/46c403821f.html (visited May 6, 2013).
  It’s been charged that the right to take college en-
trance exams may be denied to unregistered children.
Jiang Xueqing, “Some Still Face Question of Identity,”
China Daily, Mar. 26, 2013, www.chinadaily.com.cn/2013-
03/26/content_16344491.htm (visited May 6, 2013). That
could be thought a form of coercion. We have held
that financial coercion to undergo sterilization is a
ground for asylum, Lin v. Mukasey, 532 F.3d 596, 598 (7th
Cir. 2008); forbidding kids to attend college because of a
parental violation of the one-child policy could be con-
sidered a ground for asylum as well. In fairness to Fujian
8                                               No. 12-2563

we note that the province, suffering as it does from a
shortage of skilled labor, is participating in a pilot pro-
gram, to be conducted next year, that will relax college
eligibility requirements for applicants who are not
locally registered because they are the children of
migrant workers. Such children will be eligible to sit for
the college entrance exam if they have completed three
years of high school in Fujian. Han Yuting, “Fujian to
Pioneer Gaokao Reform,” The Economic Observer, June 4,
2012, www.eeo.com.cn/ens/2012/0604/227672.shtml (visited
May 6, 2013). But the petitioner’s children are not
the children of migrant workers but instead the progeny
of violators of the one-child policy. We don’t know
whether they would be eligible to participate in the
pilot program, or whether the program will be made
permanent.
   The petitioner submitted a number of personal let-
ters, along with communications from the local authorities
in the part of Fujian Province where her family lives, in
support of her claim to be at risk of forced sterilization
if she is returned. The Board gave no weight to communi-
cations from the local authorities, on the ground that the
communications had not been authenticated and might
therefore be forgeries. Yet how realistic is it to expect the
petitioner to be able to obtain an authenticated copy of
a communication from a local official that states an in-
tention to violate Chinese national policy (whether or
not codified in a law) against resorting to sterilization
to punish violations of the one-child policy or deter
future violations?
No. 12-2563                                                9

   The Board has a pinched conception of “authentica-
tion.” Obviously a document must be authentic rather
than a forgery to be admissible in evidence. But “docu-
ments may be authenticated in immigration proceedings
through any recognized procedure,” Georgis v. Ashcroft,
328 F.3d 962, 969 (7th Cir. 2003), quoting approvingly
Khan v. INS, 237 F.3d 1143, 1144 (9th Cir. 2001); see also
Shtaro v. Gonzales, 435 F.3d 711, 717 (7th Cir. 2006); Gen
Lin v. Attorney General, 700 F.3d 683, 687 (3d Cir. 2012);
Jiang v. Gonzales, 474 F.3d 25, 29 (1st Cir. 2007); Yongo v.
INS, 355 F.3d 27, 31 (1st Cir. 2004). Some of the recog-
nized procedures are set forth in Article IX of the Federal
Rules of Evidence, where we read that “to satisfy the
requirement of authenticating or identifying an item
of evidence, the proponent must produce evidence suf-
ficient to support a finding that the item is what the
proponent claims it is.” Fed. R. Evid. 901(a).
  The Board disregards these authorities and even imag-
ines that the only method of authenticating a foreign
official document is a certification procedure, either the
one set forth in Fed. R. Evid 902(3), or the one in the
Board’s own regulations, 8 C.F.R. §§ 287.6(b), 1287.6(b)
(these are identical regulations, the first applicable to
proceedings before the Board, the second to proceedings
before immigration judges). It isn’t the only path to
admissibility. Vatyan v. Mukasey, 508 F.3d 1179, 1182-84
(9th Cir. 2007). The path laid out in Rule 902(3), which
requires certification by U.S. or foreign diplomatic
officials, is a form of what is called “self-authentication,”
which is an alternative to authentication by evidence, not
a form, let alone a mandatory form, of authentication.
10                                             No. 12-2563

(Rule 902 is captioned “Evidence That Is Self-Authen-
ticating.”) The Board’s regulations, though otherwise
similar to Rule 902, contain language implying that the
method they specify is the only permissible method of
establishing the admissibility of a foreign official docu-
ment. But it’s not, as held in Liu v. Ashcroft, 372 F.3d
529, 532-33 (3d Cir. 2004), in reliance on a govern-
ment submission to that effect. The government further
acknowledged in that case that “asylum applicants can
not always reasonably be expected to have an authenti-
cated document from an alleged persecutor.” Id. at 532.
“It is obvious that one who escapes persecution in his
or her own land will rarely be in a position to bring
documentary evidence or other kinds of corroboration
to support a subsequent claim for asylum. . . . Common
sense establishes that it is escape and flight, not litiga-
tion and corroboration, that is foremost in the mind of
an alien who comes to these shores fleeing detention,
torture and persecution.” Senathirajah v. INS, 157 F.3d
210, 215-16 (3d Cir. 1998).
  One of the documents that the Board refused to
consider had been posted on a Fujian government
website. That document (which we’ll call the “Robert Lin”
document), captioned “Beautiful Family,” was issued by
Fujian’s Population and Procreation Planning Commit-
tee, which may be the same organization as the Fujian
Provincial Birth Planning Committee, mentioned
earlier, or as the Fujian Province Population and Family
Planning Committee, author of another “Beautiful Fam-
ily” posting: “Reply to Inquiry Regarding: ‘Whether or
Not [a Person] Must Receive Sterilization Operation,’ ”
No. 12-2563                                                11

July 23, 2007, www.fjjsw.gov.cn:8080/html/1/286/1982_
2008117845.html (visited May 6, 2013). The Robert Lin
document states that sterilization is mandatory for vio-
lators of the one-child policy, with exceptions that
don’t apply to the petitioner. Population and Procreation
Committee of Fujian Province, “Answer to Robert Lin’s
Inquiry: ‘Family Planning Policy with Respect to
People Returning to China from Overseas,’ ” May 6, 2008,
www.fjjsw.gov.cn:8080/html/5/383/9626_200856322.html.
(visited Apr. 19, 2013); cf. Population and Family Plan-
ning Regulation of Fujian Province (July 26, 2002), Articles
9-11, 39, 47.
  A document posted on a government website is pre-
sumptively authentic if government sponsorship can
be verified by visiting the website itself; and in this case
it can be. See www.fjjsw.gov.cn:8080/html/5/383/9626_
200856322.html (visited May 6, 2013). (gov.cn is “The
Chinese Central Government’s Official Web Portal,” as
explained in “The Central People’s Government of the
People’s Republic of China,” http://english.gov.cn/
(visited May 6, 2013).) We don’t agree that all the informa-
tion available on the Internet is “voodoo.” St. Clair
v. Johnny’s Oyster & Shrimp, Inc., 76 F. Supp. 2d 773, 774-
75 (S.D. Tex. 1999).
  As far as we can tell, the Board ignored the Robert Lin
document—and that’s a problem. “We cannot sustain
the exclusion of . . . documents without an explanation
of the basis for the ruling.” Zhang v. Gonzales, 405 F.3d 150,
155 (3d Cir. 2005). The Robert Lin document cuts the
ground out from under what the Board called the “key
12                                             No. 12-2563

aspect of this case”—that because Chen’s children
were born abroad, she is in no danger of being forced to
undergo sterilization.
  As for the letters from members of the petitioner’s
family, the Board refused to give any weight to them.
They are doubtless authentic (not forgeries)—we have
held that authentication is not required for “unsworn
statements of facts or letters from family members.”
Gebreeyesus v. Gonzales, 482 F.3d 952, 955 (7th Cir. 2007).
But they can hardly be thought neutral, reliable sources.
Yet the Board also refused to give any weight to a letter
reporting a forced sterilization that was written by a
person who not a member of the petitioner’s family.
The Board’s ground was that he had written the letter
in reference to another immigration case. We can’t see
what difference that should make.
  The Board further discounted the family letters
because the coerced sterilizations they reported were
not, so far as appears, of women who had had children
in foreign countries. But the Board gave no reason to
think that this would make a difference to the Fujian
enforcers of the one-child policy. Obviously foreigners
who visit China with their foreign-born children aren’t
subject to forced sterilization no matter how many
children they have. But the petitioner and her husband
are not foreigners. They are citizens of China and of no
other country, and their children, though U.S. citizens,
will upon returning to China with their parents be
deemed Chinese citizens.
No. 12-2563                                             13

  The Justice Department’s lawyer vehemently denied
this at the oral argument, insisting that the children
would be considered U.S. rather than Chinese citizens
even if they accompanied their mother to China, and so
would not count against the one-child policy. The Robert
Lin document that the Board unaccountably ignored
is only one piece of contrary evidence. Article 5 of the
Nationality Law of the People’s Republic of China
states that “any person born abroad whose parents are
both Chinese nationals and one of whose parents is
a Chinese national shall have Chinese nationality.”
www.china.org.cn/english/LivinginChina/184710.htm
(visited May 6, 2013). And the website of the Chinese
consulate in New York states that “if one or two of
his/her parents are foreign citizens or have foreign per-
manent residence right (e.g. U.S. permanent resident
card), the child shall apply for a Chinese visa before
travelling to China. If both of his/her parents are Chinese
citizens and have no foreign permanent residence right
(e.g. U.S. permanent resident card), the child shall
apply for a Chinese travel document before travelling
to China,” www.nyconsulate.prchina.org/eng/lsyw/lszjx/
sbqz/cccbu/ (visited May 6, 2013). The parents in this
case are not permanent residents of the United States.
All that the children would need in order to return to
China are travel documents, which are what Chinese
citizens require to enter China; visas are for foreigners.
  The State Department’s 2004 “China Consular Informa-
tion Sheet” says that “if one or both parents of a child
are PRC [People’s Republic of China] nationals who have
not permanently settled in another country, then China
14                                                              No. 12-2563

regards their children as PRC nationals and does not
recognize any other citizenship they may acquire at
birth, including U.S. citizenship. This is true regardless
of where the children are born. Such children are required
to enter and depart China on PRC travel documents.”
http://statelists.state.gov/scripts/wa.exe?A3=ind0501c&L=
DOSTRAVEL&E=quoted-printable&P=45392&B=------_
%3D_NextPart_001_01C4FE47.15A53C20&T=text%2Fhtml;
%20charset=iso-8859-1 (visited May 6, 2013). And
“advice from the [Chinese] Department of Foreign
Affairs and Trade (DFAT) . . . indicates that there are two
circumstances in which couples returning to China are
exempt [from the one-child policy] . . . . The first exemp-
tion applies to couples who have permanent residency
rights in another country, also known as ‘Overseas Chi-
nese’. The second exemption applies to Chinese nationals
who have returned to China with a second child after
studying overseas for more than one year.” Australia:
Refugee Review Tribunal, Research Response, “China: 1.
Please Obtain Updated Information on the Situation of
Children Born Outside the PRC in Breach of the Family
Planning Regulations,” Oct. 14, 2009, CHN35531 (cita-
t ion s om it t e d ), w w w .m r t -rrt .g o v .a u / C M S P a g e s /
GetFile.aspx?guid=cf4bd8ca-6b5f-46db-b525-39837a542362
(visited May 6, 2013); see also Shan Juan, “Babies Born
Abroad May Trigger Fines,” China Daily, Sept. 9, 2011,
w w w .c h in a d a i ly .c o m .c n / c hin a / 20 1 1 -0 9 /0 9 /c o n t en t _
13654286.htm (visited May 6, 2013); Kit Gillet, “Hong
Kong Crackdowns on Chinese Families Looking to Get
Around One-Child Policy,” Toronto Star, May 16, 2012,
www.thestar.com/news/world/2012/05/16/
hong_kong_crackdowns_on_chinese_families_looking_
No. 12-2563                                              15

to_get_around_onechild_policy.html (visited Mar. 14,
2013). The petitioner, a waitress, fits neither exception.
  All this said, considerable uncertainty about the ap-
plication of the one-child policy, and about the sanctions
for violating it when a second or subsequent Chinese
child is born abroad, remains. See, e.g., Australia: Refugee
Review Tribunal, Research Response, “China: 1. Are
There any More Recent Reports on the Treatment of 2nd
or 3rd Children Born Overseas If They Return to China
(With Particular Reference to Fujian)?,” Sept. 25,
2006, CHN 30673, www.unhcr.org/refworld/docid/
4b6fe158c.html (visited May 6, 2013); Adam Minter,
“China’s ‘Birth Tourism’ Isn’t About the U.S.,” Bloomberg
World View, Nov. 3, 2011, www.bloomberg.com/news/2011-
11-03/china-s-birth-tourism-isn-t-about-the-u-s-adam-
minter.html (Nov. 3, 2011); Rob Gifford, “Born In The
U.S.A.? Some Chinese Plan It That Way,” NPR, Nov. 22,
2010, www.npr.org/2010/11/22/131513165/born-in-the-u-s-
a-some-chinese-plan-it-that-way (both websites visited
May 6, 2013). Nor can we find any responsible estimate
of the probability that a violator of the one-child policy
will be detected and severely punished.
   In this fog of uncertainty one is tempted to treat
the question whether the petitioner has a well-founded
fear of persecution if returned to Fujian as one of discre-
tion, to be left to the Board to answer, in recognition of
its greater experience with asylum applications than
the federal courts of appeals have. But the right to
exercise discretion in particular circumstances is
earned rather than blindly bestowed. We find no indica-
16                                            No. 12-2563

tion, either in this case or in previous ones involving
asylum applications based on fear of coercive enforce-
ment of the one-child policy (most recently Ni v. Holder,
supra), that the Board has attempted to marshal the con-
siderable literature (academic, journalistic, diplomatic,
judicial) on the nature and enforcement of the policy—
that it has tried in other words to construct an empirical
basis, however unavoidably crude rather than precise,
for its skeptical attitude toward these applicants.
   What surely did not meet the Board’s responsibility
for the reasoned administration of asylum law in the
present case was its brushing aside—with a cropped
reference to the State Department report of May 2007—the
question whether the petitioner faces a substantial
risk (however difficult to quantify) of compulsory ster-
ilization if she is removed to China. The combination of
the Board’s inaccurate representation of the report on
which it so heavily relied, disregard of other evi-
dence, and erratic treatment of the documents sub-
mitted by the petitioner deprives the Board’s order
denying asylum of a rational foundation. See also Ni
v. Holder, supra.
 The order is therefore vacated and the case remanded.




                          5-9-13